Citation Nr: 0605421
Decision Date: 02/24/06	Archive Date: 04/11/06

DOCKET NO. 99-06 439                        DATE FEB 24 2006

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling from October 26, 1998, to November 7, 2000, 50 percent disabling from November 8, 2000, to May 10, 2004, and 70 percent disabling from May 11, 2004.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served an active military duty from November 1976 to January 1981 and from August 1981 to August 1983.

This case came before the Bord .of Veterans' Appeals (Board) an appeal from rating decisions .of the Department .of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. When the case was before the Board in August 2000, the Board denied reopening of the veteran's claim for service connection for left knee disability and remanded the issues .of entitlement to an increased evaluation for PTSD and entitlement to service connection for right elbow disability to the originating agency for further action. Thereafter, the appeal for service connection for right elbow disability was resolved by an October 2001 rating decision granting service connection for traumatic arthritis .of the right elbow and right ulnar neuropathy.

When the case was most recently before the Board in October 2003, the claim for an increased evaluation for PTSD was remanded for additional action by the .originating agency. While the case was in remand status, the originating agency granted a 50 percent evaluation for PTSD from November 8, 2000, and a 70 percent evaluation for the disability from May 11, 2004. This did not satisfy the veteran's appeal. Consequently, the case has been returned to the Board for further action.

FINDINGS OF FACT

1. During the period from October 26, 1998, to May 10, 2004, the veteran's PTSD was productive .of occupational and social impairment with reduced reliability and productivity; it was not productive .occupational and social impairment that more nearly approximates deficiencies in most areas.

-2



2. During the period beginning May 11, 2004, the veteran's PTSD has been productive occupational and social impairment which does not more nearly approximate total than deficiencies in most areas.

CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating for PTSD from October 26, 1998, to November 7, 2000, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).

2. The criteria for a rating in excess of 50 percent for PTSD prior to May 11, 2004, or a rating in excess of 70 percent for the disorder from May 11, 2004, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106,5107,5126 (West 2002). In addition, regulations implementing the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005). The liberalizing provisions of the VCAA and the implementing regulations are applicable to the present appeal.

The Act and the implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to

- 3 



notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Iri addition, VA is required to inform the claimant to submit any pertinent evidence in the claimant's possession.

The Board notes that a substantially complete application was received prior to the enactment of the VCAA. In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA- administered benefits. Id. at 119. The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ- decision notice was not prejudicial to the appellant, see 38 D.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of2002, Pub. L. No; 107-330, § 401, 116 Stat. 2820,2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall. . . take due account of the rule of prejudicial error")." Id at 121. However, the Court also stated that the failure to provide to provide such notice in connection with adjudications prior to enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice required by the VCAA, to include notice that he should submit any pertinent evidence in his possession, by correspondence dated in April 2004, as well as by a supplemental statement of the case issued in August 2005.

Moreover, all available evidence pertaining to the veteran's claim has been obtained, and the veteran has been afforded appropriate VA examinations. Neither the veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim. The Board is also unaware of any such

..4



evidence. Accordingly, the Board is also satisfied that the originating agency has complied with the duty to assist requirements of the VCAA.

Following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the veteran's claim. There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and nonprejudicial to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

II. Factual Background

The veteran's was on active military service on Embassy duty in Iran in 1979. He received and gave fire defending the Embassy. He was awarded the Combat Action Ribbon (CAB).

Service connection for PTSD was granted by rating decision in July 1992 as the evidence showed that the veteran had been diagnosed with PTSD resulting from his in-service stressful. experiences. An initial 10 percent disability evaluation was . awarded effective in August 1991. In the December 1998 rating decision on appeal, the disability evaluation was increased to 30 percent.

On VA examination in November 1998, the veteran reported that he suffered from traumatic nightmares, anxiety symptoms and difficulty concentrating. He was employed by the U.S. Postal Service but missed over 30 days of work due to psychiatric symptoms. He indicated that he received outpatient care and took anxiolytic and anti-depressant medication for his disability. The veteran was irritable and had a restricted range of affect. He showed a great deal of anxiety

- 5 



during the examination. It was noted that the veteran isolated himself and had very few friends. The examiner believed that the disorder was productive of marked impairment in social functioning and severe impairment in occupational functioning. The diagnosis was severe PTSD. The Global Assessment of Functioning (GAF) score was 50.

On VA mental disorders examination on November 8, 2000, it was noted that the veteran's symptoms included unwanted memories of events; sleep disturbance; emotional distress; anxiety; avoidance of thoughts and feelings about stressful events; diminished interest in activities; feeling distant from others; sleep disturbance; difficulty concentrating; memory problems, and hypervigilance. The examiner noted that the veteran's degree of social and industrial impairment resulting from service-connected PTSD was moderate. His GAF score was 62.

VA outpatient records dated from July 1998 to November 2002 essentially show treatment for psychiatric symptoms with medication. The diagnoses included PTSD and depression. GAF scores ranged from 55 to 65.

On VA examination on May 11, 2004, it was noted that the veteran experienced frequent, severe psychiatric symptoms for which he received outpatient VA treatment, including medication management. The veteran reported that his marital and family relationships were fair. He had no other social relationships and no activities or leisure pursuits. He also reported sleep problems. The veteran's current psychosocial functioning was poor. On mental status examination no impairment of thought process or communication was noted. The veteran had no delusions. The veteran reported some transient suicidal ideation with no plan or intent. He was able to maintain minimal personal hygiene and was oriented to person, place and time. The veteran had both short and long term memory loss due to anxiety interference. He engaged, in obsessive and ritualistic behaviors, particularly at work. The rate and flow of his speech were rapid and pressured. The veteran reported having panic attacks three to four times per week. The examiner indicated that the veteran's PTSD definitely affected his social activities, marriage and relationships to a great degree. He was an easily angered individual who had some disciplinary problems at work as a result. The examiner stated that the

- 6



veteran's PTSD was severe and contributed to a major depressive disorder. The GAF score was 40.

A May 2005 VA review examination revealed that the veteran had nightmares, flashbacks, and PTSD symptomatology related to stressful incidents during his active military service. The diagnosis was PTSD, chronic, severe.

III. Legal Criteria and Global Assessment of Functioning

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2005). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2 (2005). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic

- 7 



attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning

- 8 



(e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 D.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518,519 (1996), citing Gilbert, 1 Vet. App. at 54.

- 9 



IV. Analysis

Rating in excess of 30 percent from October 26, 1998, to November 7, 2000

After a review of the evidence, the Board finds that a disability rating of 50 percent is warranted for the period from October 26, 1998, to November 7, 2000. In this regard, the Board notes that the most probative evidence for this period is the report of a VA examination in November 1998, because it provides detailed information concerning the symptoms and social and occupational impairment associated with the disability; On that examination, the veteran was found to have a restricted affect. Disturbances of mood were also noted, as the veteran was noted to be irritable and anxious. Although impairment in memory was not specifically noted, it was noted that the veteran had difficulty concentrating. Moreover, although panic attacks were not specifically mentioned, it was noted that the veteran's anxiety symptoms included a lump in his throat and a rapid heart beat. Difficulty in establishing and maintaining effective work and social relationships is definitely evidenced by the report of the November 1998 VA examination. In sum, the Board is satisfied that for the period prior to November 8, 2000, the evidence satisfactorily establishes that the social and occupational impairment from the disability more nearly approximated the reduced reliability and productivity contemplated by a 50 percent evaluation than the lesser impairment contemplated by a 30 percent evaluation.

Rating in excess of 50 percent prior to May 4, 2004

The medical evidence for the period prior to May 4, 2004, demonstrates that the veteran had difficulty in adapting to stressful circumstances, but it does not show that any of the other symptoms or impairment contemplated by a 70 percent evaluation. The GAF scores during this period ranged from 50 to 65, indicating the presence of mild to serious impairment in social and occupational functioning. The veteran continued to maintain full-time employment. Therefore, in the Board's opinion, the occupational and social impairment present during the period prior to May 4, 2004, more nearly approximated the reduced reliability and productivity

- 10



presence of mild to serious impairment in social and occupational functioning. The veteran continued to maintain full-time employment. Therefore, in the Board's opinion, the occupational and social impairment present during the period prior to May 4, 2004, more nearly approximated the reduced reliability and productivity contemplated by a 50 percent evaluation than the deficiencies contemplated by a 70 percent evaluation.

The Board has considered the doctrine of reasonable doubt in this determination but has determined that it is not for application because the preponderance of the evidence is against the claim.

Rating in excess of 70 percent from May 11,2004

The veteran was granted a 70 percent rating for PTSD based upon the results of a VA examination performed on that date. The report of the May 2004 VA examination shows that the veteran's symptoms included some suicidal ideation and obsessional rituals that interfere with routine activities and other findings which justify the assignment of a 70 percent evaluation. None of the symptoms identified in the criteria for a 100 percent rating was found on the May 2004 examination or the VA examination in May 2005. Although the May 2004 examiner stated that the PTSD greatly affected the veteran's marriage, relationships and social activities, he also noted that the veteran remained employed and described his marital and family relationships as fair. No significant change in the severity of the disorder is evidenced by the report of the May 2005 VA examination. Accordingly, the Board must conclude that for the period from May 11, 2004, the occupational and social impairment from the PTSD more nearly approximates the deficiencies in most areas contemplated by a 70 percent evaluation, than the total impairment contemplated by a 100 percent evaluation.

In reaching this determination, the Board has determined that the doctrine of reasonable doubt is not for application because the preponderance of the evidence is against the claim.

- 11 



ORDER

Entitlement to a 50 percent rating for PTSD from October 26, 1998, to November 7, 2000, is granted, subject to the criteria governing the award of monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD prior to May 11, 2004, or a rating in excess of 70 percent for PTSD from May 11, 2004, is denied.

REMAND

In an October 2001 decision RO decision, an initial evaluation of 10 percent was assigned for right ulnar neuropathy. In a November 2001 RO decision, reopening of a claim for service connection for left knee disability. In February 2002, the veteran a VA Form 9, which the Board construes to be a notice of disagreement with the foregoing decisions. The RO has not provided the veteran with a statement of the case in response to this notice of disagreement. Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions:

1. The RO or the AMC should issue a Statement of the Case on the issues of entitlement to a higher initial evaluation for right ulnar neuropathy and whether new and material evidence has been presented to reopen a claim for service connection for left knee disability. The RO or the AMC should also inform the veteran

- 12 



of the requirements to perfect an appeal with respect to these issues.

2. If the veteran perfects an appeal with respect to either issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

No action is required of the appellant until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


- 13 




